DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “at least one trigger circuit that includes a power source and an on-and-off circuit…; and an on-command noise immunity circuit and an off-command noise immunity circuit”, which renders the claim indefinite. Fig. 2 shows that at least one trigger circuit 103 comprises an on-and-off circuit 224, an on-command noise immunity circuit 105A and part of an off-command noise immunity circuit 105B. However, the claim limitations imply that at least one trigger circuit 103 does not comprise an on-command noise immunity circuit 105A and an off-command noise immunity circuit 105B. It’s unclear the relationship between at least one trigger circuit and an on-command noise immunity circuit 105A/ an off-command noise immunity circuit 105B.
Claims 2-14 are rejected based on the dependency from claim 1.
Claim 5 recites the limitation "the on-and-off circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least one coupling arrangement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-12 are rejected based on the dependency from claim 7.
Claim 14 recites the limitation "the at least one coupling arrangement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Further clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 6,603,221}.
Regarding claim 1 (as best understood), Liu discloses a universal semiconductor switch [e.g. fig. 13/7/1] comprising: a switching arrangement including: an input power connection [e.g. 7] configured as input for a solid state switching device [e.g. SCR2/SCR3/TRIAC], the solid state switching device being operationally coupled to a current limiting arrangement [e.g. fuse 4/5/R12/D4/C8/R9, R11,R10, R10’] and an output circuit; the output circuit including a filter circuit [e.g. 3]; at least one trigger circuit [e.g. C6, R7, C6’, R7’, BZ1, R5, R18, Z1, LED1, T4, R17, R18, 60, SCR1/R6] that includes a power source [e.g. DC power source/converter] and an on-and-off circuit [e.g. P1, P2/ R1/ R2/ C2/C3/D3 ], said trigger circuit being operably coupled to the input power connection of the switching arrangement and the solid state switching device; and an on-command noise immunity circuit [e.g. D1/R1/C2/ T1/R3/C1] and an off-command noise immunity circuit [e.g. D2/C3/R2/T2/T3/R15/R14/C4’/C4] operationally coupled to the trigger circuit to suppress signal noise from external sources, the trigger circuit only triggering if a detected voltage is beyond a threshold voltage [e.g. zero-crossing, also see at least zero-crossing detector 10 fig. 1] and for a predetermined duration [see at least Col. 13, lines 19-27].

Regarding claim 2 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein the universal semiconductor switch is configured to perform as at least one of an isolated non latch switch, an isolated latch switch, a non-isolated latch switch or an non isolated non latch switch.
Regarding claim 3 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein the solid state switching device is selected from the group comprising of at least one of a MOSFET, a BJT, an IGBT, and/or combinations thereof [see Col. 22, lines 22-31].

Regarding claim 4 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein the current limiting arrangement [e.g. R12/D4/C8/R9, R11, R10, R10’] is selected from the group comprising of at least one of a resistor, a capacitor, and/or combinations thereof.

Regarding claim 5 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein at least one coupling arrangement [e.g. T1/T2/T5/TRIAC/SCR1] provides isolation of the on-and-off circuit, the at least one coupling arrangement being implemented at least in part using a device selected from the group consisting of: a transistor opto-isolator, a diode opto-isolator, a resistive opto-isolator, an opto-isolated SCR, an opto-isolated triac, a transistor, a triac, a BJT, a MOSFET, a IGBT and/or combinations thereof.

Regarding claim 6 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein the on-command noise immunity circuit is selected from a group consisting of: a low pass filter, a band pass filter, a band select filter and/or combinations thereof [e.g. R1, C2 (C2’)].

Regarding claim 7 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein the trigger circuit further comprises: a latch-on circuit [interpreted as high satiability of on state, e.g. 12/13 fig. 1/R8/R4/R6/ R3/C1/T1 (T11) ]; and a first coupling arrangement [e.g. SCR1/ BZ1] of the at least one coupling arrangement; the latch-on circuit being coupled via the first coupling arrangement to the power source in order to provide a continuous output even in the absence of an input command voltage [see at least col. 4, line 36-col. 5, line 28; co. 12, line 52- col. 13, line 45].

Regarding claim 8 (as best understood), Liu discloses the universal semiconductor switch of claim 7 wherein the latch-on circuit is implemented using a resistor divider [e.g. R4, R6/R3, R4/R3, R8/R18, R17] coupled to a transistor [e.g. T1 (T11)/T4/T3].

Regarding claim 9 (as best understood), Liu discloses the universal semiconductor switch of claim 7, wherein the latch-on circuit includes: a first voltage divider network [e.g. R4, R6/R3, R4/R3, R8/R3, R14/R18, R17] operationally connected to the output circuit; a plurality of semiconductor switching components [e.g. T1, T3/SCR1/T4] operationally connected to the first voltage divider network; and a plurality of passive components [e.g. R14/R15/D3/R18/R17/C1] operationally connected to the first voltage divider network.

Regarding claim 10 (as best understood), Liu discloses the universal semiconductor switch of claim 9, wherein the first voltage divider network is of at least one voltage divider network, the at least one voltage divider network selected from the group consisting of: a resistive voltage divider network, a capacitive voltage divider network, and/or combinations thereof.

Regarding claim 11 (as best understood), Liu discloses the universal semiconductor switch of claim 9, wherein the plurality of semiconductor switching components are selected from the group consisting of a transistor, a MOSFET, a BJT, an IGBT and/or combinations thereof.

Regarding claim 12 (as best understood), Liu discloses the universal semiconductor switch of claim 9, wherein the plurality of passive components are selected from the group consisting of a resistor, a capacitor, a diode and/or combinations thereof.

Regarding claim 13 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein the on-command noise immunity circuit is selected from the group consisting of: a capacitor filter, an inductor filter, a LC filter, an RC filter and/or combinations thereof [e.g. R1, C2 (C2’)].

Regarding claim 14 (as best understood), Liu discloses the universal semiconductor switch of claim 1, wherein the trigger circuit further comprising: a latch-off circuit [interpreted as high satiability of off state e.g. T3/D3/R15/R14/C4/C4’/R8]; and a second coupling arrangement of the at least one coupling arrangement: the latch-off circuit being coupled via the second coupling arrangement [e.g. T2,/T3] to an off-command noise immunity circuit [e.g. C3, D2/R2/D4] that keeps the power off even if an on command voltage is present, even after an off command signal goes away [see at least col. 4, line 36-col. 5, line 28; Col. 12, lines 28-43].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842